Citation Nr: 9924262	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  94-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due tobacco use or nicotine 
dependence in service.  


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1946 to 
March 1948.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action in 
which the RO denied service connection for COPD.  The veteran 
appealed and was afforded a hearing at the RO in November 
1994.  His claim was denied by the hearing officer in a 
December 1994 Supplemental Statement of the Case (SSOC).  The 
case was remanded by the Board in June 1996. It was noted in 
the June 1996 remand that a stay was in effect preventing the 
adjudication of issues involving questions as to whether a 
current disability was due to smoking in service.  In August 
1998, the stay was lifted. 

The Board remanded the case in September 1998 for evidentiary 
development pursuant to Robinette v. Brown, 8 Vet.App. 69 
(1995).  The case is now returned to the Board.

The Board has herein restyled the claim as one of entitlement 
to service connection for COPD due tobacco use or nicotine 
dependence in service.  This restyling was done because of 
newly submitted medical evidence, noted below, to the effect 
that the veteran's cigarette smoking likely contributed to 
his COPD, and because of two binding VA General Counsel (GC) 
opinions pertaining to tobacco-related claims, also noted 
below.  


REMAND

A review of the veteran's service medical records is negative 
for complaints, treatment or diagnosis of COPD.  On 
enlistment examination in October 1946, the veteran's lungs 
were normal and an x-ray of the lungs was negative.  There is 
no reference in the service medical records to the veteran 
having been a smoker or to physical complaints such as 
coughing or breathing problems that might have been related 
to smoking.  Recorded clinical data reflects that the veteran 
was treated for an upper respiratory infection in November 
1946.  He was hospitalized in March 1947 with a diagnosis of 
acute, severe nasopharyngitis of unknown etiology.  On 
separation examination in March 1948, the veteran's lungs 
were normal.

Post-service treatment records include pulmonary function 
tests conducted at the VA Medical Center (VAMC) in Ft. 
Howard, Maryland in April 1994.  The pulmonary function 
studies were interpreted to show severe obstructive disease, 
improved with bronchodilator.

At his RO hearing in November 1994, the veteran testified 
that he did not smoke before he was in service.  He said that 
cigarettes were included in his rations in service in Japan.  
He said that fellow servicemen bugged him about smoking and 
drinking and he started smoking and drinking which helped to 
settle his nerves.  He said that he was in the hospital once 
for breathing problems that occurred when he got nervous.  He 
continued to smoke after his discharge from service until he 
finally quit smoking in 1994 altogether.  The veteran 
reported that in that last five years he became short of 
breath walking up a flight of stairs.  The veteran reported 
that he had complaints of breathing problems at the time of 
his service discharge, but lied because he wanted to get 
home.  After his discharge from service, the veteran said 
that he would become short-winded at different times.  The 
veteran testified that he first sought treatment at a VA 
facility in 1990 or 1991.  The veteran also reported that his 
VA physician had told him that his COPD had started with 
cigarettes, and that he was pretty sure that the cigarette 
smoking had caused the biggest part of the COPD. 

Subsequent to the Board's most recent remand of this case in 
September 1998, VA outpatient treatment records dating from 
July 1990 to November 1998 were added to the claims file.  
These new VA outpatient treatment records included current 
diagnoses of COPD, pulmonary function tests confirming those 
diagnoses, and prescribed treatment including with 
bronchodilator inhalers.  However, they did not attribute the 
veteran's COPD to cigarette smoking.  

Among these records is a September 1996 VA outpatient 
treatment consultation for a history of COPD, with current 
use of two inhalers.  A history was noted of work in 
construction for 25 years installing insulation, with pulling 
up ceiling tiles and resulting asbestos exposure.  The 
veteran was noted to have smoked approximately one pack of 
cigarettes per day until 1987.  The veteran's wife was noted 
to have been a chain smoker who died three years prior to the 
examination, with the veteran exposed to a fair amount of 
second-hand smoke.  A history of dyspnea on exertion for the 
prior 10 years was noted.  The veteran described symptoms 
including dyspnea, wheezing, and coughing.  The examiner 
performed pulmonary function tests which revealed functional 
limitations.  X-rays were taken and did not show infiltrates.   
The examiner assessed moderately severe to severe obstructive 
impairment, with some bronchospastic component; and chronic 
bronchitis.  

Also newly submitted into the record were medical records of 
pulmonary function testing and respiratory examinations by 
Marie D. Chatham, M.D., a private physician.  That physician 
provided a September 1998 medical opinion that it was 
overwhelmingly likely that cigarette smoking causally 
contributed to the veteran's COPD.  She noted that there was 
no significant evidence of asbestos-related lung disease.

Because the veteran's claim was filed on or before June 9, 
1998, pursuant to two VA GC precedential opinions on the 
subject of tobacco-related service connection claims, the 
veteran may be granted service connection for a disorder 
caused or contributed to by the veteran's smoking during 
service, or for a disorder caused by nicotine dependence 
which was incurred in service. VAOPGCPREC 2-93 (January 13, 
1993) and VAOPGCPREC 19-97 (May 13, 1997).  

On the basis of the above-noted September 1998 private 
medical opinion, and on the basis of the veteran's 
contentions that cigarette smoking during service or smoking 
addiction acquired during service caused or contributed to 
his COPD, the Board has found that the veteran's claim is 
well grounded.  See Tirpak v. Derwinski, 2 Vet.App. 609 
(1992); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  Where 
the medical record is insufficient and the claim is well 
grounded, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Suttman v. Brown, 5 Vet.App.  127, 128 (1993); Green 
(Victor) v. Derwinski, 1 Vet.App. 121, 124 (1991).  Therefore 
the Board finds that a VA examination is required to address 
the claim.  With the examination requested, below, the Board 
poses questions which will enable it to enter a decision in 
conformity with the two above-noted GC opinions.    

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
respiratory examination.  Prior to the 
examination, the VA examiner must review 
the claims file including a copy of this 
remand.  The examiner must explicitly 
state in the examination report that the 
claims file and this remand have been 
reviewed prior to the examination.  The 
examiner must examine the veteran and 
report the status of the veteran's 
current COPD.  The examiner must then 
also answer the following questions:

a)  Is it at least as likely as not 
that the veteran developed a 
nicotine dependence or a nicotine 
addiction as a result of reported 
cigarette smoking in service?

b)  If the answer to the foregoing 
question is in the affirmative, did 
such nicotine dependence or 
addiction cause or aggravate the 
COPD which the veteran currently 
has?

c)  Irrespective of the answers to 
the first two questions posed 
above, is it at least as likely as 
not that the veteran's COPD is due 
to reported cigarette smoking 
during service, as distinguished 
from cigarette smoking after 
service? 

2.   Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include the opinions requested, 
appropriate corrective action is to be 
implemented.

3. When the above development has been 
completed, the case should be reviewed 
by the RO.  The RO must address the 
question of service connection for COPD 
both on a direct basis, as due to 
cigarette smoking in service, and on a 
secondary basis, as due to nicotine 
dependence incurred in service, pursuant 
to VAOPGCPREC 2-93 (January 13, 1993) 
and  VAOPGCPREC 19-97 (May 13, 1997).  
If the decision on the claim for service 
connection for COPD remains adverse to 
the appellant, he and his representative 
should be afforded a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data, and to comply with a precedent 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) and precedential GC opinions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



